Title: To George Washington from Edmund Randolph, 22 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  Philadelphia May 22. 1794.
               
               E. Randolph has the honor of returning to the President, the list, which was yesterday put into his hands; and at the same time
                  
                  incloses a letter from Mr Frelinghuysen as to Mr Burr—In a conversation with Mr Madison, his opinion appears to be decided, that the constitution does not incapicate Mr Burr; and that he is a proper person—An objection seems to be ready in the mouth of some for young Adams; as being the author of some pieces, signed Publicola, about two years ago—Fauchet did not appear to know Franklin, nor his character; nor yet to feel any attachment to him.
            